Per Curiam.

The testimony of the plaintiff shows that there was a dispute between herself and the defendants, as to the amount due her at the time of her discharge from their employment; that she accepted what the defendants paid her and gave them a receipt in full. This constitutes an accord and satisfaction, and called for a dismissal of the complaint. The plaintiff sought to avoid the effect of the transaction, on the ground that when she signed the receipt, she did not read it.' But there is no claim or proof that she was in any way imposed upon in the matter, so that the explanation offered in no way affects the legal effect of what she did. Bacon v. Proctor, 13 Misc. Rep. 1. It follows that the judgment must be reversed.
Present: Beekman, P. J.; Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellants to abide event.